Citation Nr: 0218659	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  93-04 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for right upper 
extremity weakness due to post polio syndrome, currently 
rated as 20 percent disabling.

2.  Entitlement to an increased rating for left upper 
extremity weakness due to post polio syndrome, currently 
rated as 20 percent disabling.

3.  Entitlement to an increased rating for right lower 
extremity weakness due to post polio syndrome, currently 
rated as 10 percent disabling.

4.  Entitlement to an increased rating for left lower 
extremity weakness due to post polio syndrome, currently 
rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
January 1955.

Review of the record reveals that Department of Veterans 
(VA), Regional Office (RO) in San Juan, the Commonwealth 
of Puerto Rico denied entitlement to an increased rating 
for poliomyelitis in August 1988.  The veteran timely 
completed an appeal with respect to this issue.

The veteran presented testimony to a Hearing Officer (HO) 
at the RO in July 1989.  In November 1990, the Board 
remanded this case to the RO for additional evidentiary 
development.

In January 1992, the Board determined that a claim for 
service connection for a neurological disorder should be 
inferred from the evidence of record and that such claim 
was inextricably intertwined with the increased rating 
issue on appeal.  Accordingly, this case was again 
remanded to the RO for additional development.

In October 1992, the RO granted for separate evaluations 
for right upper extremity weakness (20%), left upper 
extremity weakness (20%), right lower extremity weakness 
(10%) and left lower extremity weakness (10%) due to post 
polio syndrome from June 10, 1988.  In an October 1992 
letter, the RO advised the veteran of this favorable 
determination and indicated that although the Board had 
not reviewed the appeal, the benefits sought on his appeal 
were totally granted.  

In September 1994, the veteran filed a claim for increased 
compensation.  Subsequently, the current matter was 
certified to the Board on appeal from the September 1996 
rating decision of the San Juan VARO which denied 
entitlement to increased ratings for the veteran's 
service-connected upper and lower extremity disorders.

The Board granted a motion for advancement on the docket 
in September 2000.  
Thereafter, the Board remanded this case to the RO for 
purposes of additional due process development in October 
2000 and September 2001.  The claim has since been 
returned to the Board for review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's increased evaluation claim 
has been obtained by the VA.

2.  The veteran's left and right upper extremity 
disabilities are manifested by mild to moderate weakness 
in his grip strength and mild muscle atrophy, but his 
range of motion has not been affected.

3.  The veteran's lower extremities have shown some mild 
neurological symptoms and mild atrophy of the muscles but 
said symptoms have not affected the veteran's mobility or 
his ability to function.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for right upper extremity weakness due to post polio 
syndrome have not been met.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8513 
(2002).

2.  The criteria for an evaluation in excess of 20 percent 
for left upper extremity weakness due to post polio 
syndrome have not been met. 38 U.S.C.A. § 1155 (West 1991 
& Supp. 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8513 
(2002).

3.  The criteria for an evaluation in excess of 10 percent 
for right lower extremity weakness due to post polio 
syndrome have not been met. 38 U.S.C.A. § 1155 (West 1991 
& Supp. 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2002).  

4.  The criteria for an evaluation in excess of 10 percent 
for left lower extremity weakness due to post polio 
syndrome have not been met. 38 U.S.C.A. § 1155 (West 1991 
& Supp. 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran complained of pain, fatigue, cramps in the 
legs, and a lack of dexterity in his hands at a June 1992 
VA examination.  When examining the veteran's motor 
system, the examiner found mild atrophy of the upper and 
lower extremity muscles.  The veteran's weakness was 
graded as 4.5 over 5 in the upper and lower extremities, 
except for handgrip strength which was graded as 3.5 over 
5 bilaterally.  

As a result of that examination, and after reviewing the 
veteran's medical treatment records, the RO amended the 
veteran's disability rating so that he was in receipt of 
separate evaluations for each of his extremities.  See VA 
Form 21-6796, Rating Decision, September 8, 1992.  The RO 
assigned 10 percent disability ratings for each of the 
veteran's lower extremities and 20 percent disability 
ratings for each of the veteran's upper extremities.  

At a May 1996 VA neurological examination, weakness was 
graded as 4/5 on upper and lower extremities, except for 
handgrip graded as 3.5/5 bilaterally and interosseous 
graded as 2/5 bilaterally with difficulty for dexterous 
movements of hands, grabbing, grasping, etc.  The examiner 
found that the veteran's sensory system had "diminished 
vibration distally".  

During a December 1999 VA examination, the veteran 
complained of weakness in his extremities.  The examiner 
noted that the veteran's coordination was within normal 
limits with oral tics and dystonic neck posture.  There 
was generalized muscular wasting with generalized weakness 
graded as 3/5 and diminished pinprick vibration distally.

At an April 2002 VA neurological examination, the examiner 
noted that he had reviewed the veteran's VA medical 
records and his claim folder prior to the examination.  He 
stated that his review of records included those stemming 
back to 1991.  The veteran complained of incapacitation 
weakness in all four extremities.  The examiner noticed 
that the veteran had no problem walking and was able to 
open a door, sit in a chair, and move about the room 
without any apparent difficulties.  Motor examination 
showed significant giveway weakness which the examiner 
stated was the product of lack of cooperation in this 
patient.  On formal testing, the patient offered variable 
resistance which was proportional to the resistance of the 
examiner.  The examiner noted that this was typically seen 
in patients who want to give the impression that they are 
very weak.  

On formal neurological motor examination, the patient was 
not even able to go against gravity in the upper and lower 
extremities.  However, on observation, the examiner noted 
that the veteran was able to stand up from a chair without 
significant problems which required at least a 3+ to 4/5 
strength in the lower extremities.  Additionally, the 
patient was able to ambulate without any assistive 
devices.  It was noted that the veteran reported that he 
could not even move his hands but he was able to take a 
paper and fold it without significant problems.  Sensory 
examination showed decrease vibration sensation in the 
distal lower extremities in a stalking distribution.  
Cerebellar and extrapyramidal examinations were described 
as pristine.  Deep tendon reflexes were surprisingly 
completely within normal limits which is not compatible 
with the diagnosis of post polio syndrome.

The examiner opined that there was minimal weakness with 
significant lack of cooperation in a patient with a 
diagnosis of post polio syndrome.  Otherwise neurological 
examination was completely within normal limits with the 
exception of sensory deficits compatible with a peripheral 
neuropathy.  Patient was already diagnosed with a 
peripheral neuropathy which was presumably secondary to 
diabetes.

Disability evaluations are determined by the application 
of a schedule of ratings which is based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R., Part 4 (2002).  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
(2002) requires that each disability be viewed in relation 
to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (2002) requires that medical reports be 
interpreted in light of the whole recorded history, and 
that each disability must be considered from the point of 
view of the veteran working or seeking work.  38 C.F.R. 
§ 4.7 (2002) provides that, where there is a question as 
to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be 
assigned.  

The regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  While the evaluation of a 
service-connected disability requires a review of the 
appellant's medical history with regard to that disorder, 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has held that, where entitlement to 
compensation has already been established, and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Id; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2002).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2002).

38 C.F.R. § 4.124a, Diagnostic Code 8011 (2002) provides 
for assignment of a 100 percent rating for anterior 
poliomyelitis where the evidence demonstrates that it is 
an active, febrile disease.  Otherwise, the disease is 
rated based on the residuals with a minimum 10 percent 
rating.  In this case there is no medical evidence to 
indicate the veteran has active, anterior poliomyelitis, 
nor does the veteran contend such.  Rather, he argues that 
throughout the appeal he has manifested residuals of 
poliomyelitis in the form of bilateral lower and upper 
extremity weakness, discomfort, and fatigue that have 
affected his ability to ambulate, stand, and partake in 
daily activities.

The Schedule generally provides that neurological 
conditions and their residuals may be rated from 10 
percent to 100 percent in proportion to the impairment of 
motor, sensory or mental function.  This includes complete 
or partial loss of use of one or more extremities and 
disturbances of gait.  In rating peripheral nerve injuries 
and their residuals, attention should be given to the site 
and character of the injury, the relative impairment in 
motor function, trophic changes, or sensory disturbances.  
Partial loss of use of one or more extremities from 
neurological lesions should be rated by comparison with 
the mild, moderate, severe, or complete paralysis of 
peripheral nerves.  38 C.F.R. §§ 4.120, 4.124a (2002).

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, 
whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or, at most, 
the moderate degree.  38 C.F.R. § 4.124a, Note (2002).  
Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on 
the scale provided for injury of the nerve involved, with 
a maximum equal to severe, incomplete, paralysis.  The 
maximum rating which may be assigned for neuritis not 
characterized by organic changes will be that for 
moderate, incomplete paralysis.  38 C.F.R. § 4.123 (2002).  
Peripheral neuralgia, characterized usually by a dull and 
intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with 
a maximum equal to moderate incomplete paralysis.  38 
C.F.R. § 4.124 (2002).

I.  Upper Extremities

The RO evaluated the veteran's upper bilateral extremity 
disabilities pursuant to 38 C.F.R. Diagnostic Code 8513 
(2002), for paralysis of all radicular groups for the left 
upper extremity and right upper extremity.  Under this 
criteria, where paralysis is incomplete and mild, a 20 
percent rating is assigned for the major or minor upper 
extremity; where paralysis is incomplete but moderate, a 
40 percent rating is assigned for the major upper 
extremity, and a 30 percent rating is assigned for the 
minor upper extremity.  

The veteran's upper extremities are separately rated as 20 
percent disabled under 38 C.F.R. Part 4, Diagnostic Code 
8513 (2002).  Considering the medical evidence of the 
severity of the veteran's right and left upper 
extremities, the Board finds that the impairment shown 
does not exceed that contemplated by a 20 percent 
evaluation for each arm.  In determining the severity of 
the veteran's current disability, the Board notes that the 
words "mild", "moderate", and "severe" are not defined in 
the rating schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to 
the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6 (2002).

Organic changes associated with neuritis include loss of 
reflexes, muscle atrophy, sensory disturbances and 
constant pain.  See 38 C.F.R. § 4.123 (2002).  The various 
examinations have noted that the veteran's strength has 
diminished in his upper extremities.  The area most 
affected has appeared to be grip strength and dexterity.
Sensory, motor, reflex and muscle examination has been 
within normal limits except for some decrease in muscle 
mass in the upper extremities.  Moreover, none of the 
examiners have suggested that the veteran has suffered any 
significant loss of reflexes.  In this regard, the Board 
observes that, although the veteran has complained of 
weakness and pain, objective findings contained in the 
four VA neurological examinations have not corroborated 
the veteran's assertions. 

Considering all of the evidence, the Board finds it 
reasonable to conclude that the manifestations associated 
with the veteran's bilateral upper extremity disability 
clearly define the criteria for a 20 percent rating, as 
the moderate degree of functional impairment or sensory 
involvement required for either a 30 or 40 percent rating, 
depending on the major or minor extremity, as noted above, 
has not been evidenced by the record.  Accordingly, an 
increased evaluation is not warranted.

While the Board considered the doctrine of affording the 
veteran benefit of any existing doubt with regard to this 
element of the appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as 
to warrant resolution of this matter on that basis.  38 
U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. § 4.3 
(2002).

II.  Lower Extremities

The RO evaluated the veteran's lower extremities in 
accordance with 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2002), for paralysis of the sciatic nerve.  For each 
lower extremity (including the foot), where there is 
incomplete, mild paralysis, a 10 percent rating is 
assigned; and where there is incomplete, moderate 
paralysis, a 20 percent rating is assigned.  A 40 percent 
evaluation is for assignment with moderately severe, 
incomplete paralysis of the sciatic nerve; and when there 
is severe, incomplete paralysis of the sciatic nerve with 
marked muscular atrophy, a 60 percent evaluation is 
warranted.

Taking into account all relevant evidence, the Board finds 
that the veteran's peripheral neuropathy is appropriately 
rated as 10 percent disabling for each leg under 38 C.F.R. 
Part 4, Diagnostic Code 8520 (2002).  In this regard, the 
Board observes that, although the veteran has complained 
of weakness and pain, objective findings contained in the 
four VA neurological examinations have not corroborated 
the veteran's assertions.  While some weakness has been 
shown along with some diminution of sensation in the legs, 
the veteran has been able to ambulate without assistance.  
Moreover, there has been no indication that the veteran 
suffers from toe or heel drag, limitations of function of 
either lower extremity, weakened knee flexion, or 
incomplete, moderate paralysis.  Considering all of the 
evidence, the Board finds it reasonable to conclude that 
the manifestations associated with the veteran's bilateral 
lower extremity disability clearly define the criteria for 
a 10 percent rating, as the moderate degree of functional 
impairment or sensory involvement required for a 20 
percent rating, as noted above, has not been evidenced by 
the record.  Accordingly, an increased evaluation is not 
warranted.

While the Board considered the doctrine of affording the 
veteran benefit of any existing doubt with regard to this 
element of the appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as 
to warrant resolution of this matter on that basis.  38 
U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. § 4.3 
(2002).

III.  Extraschedular

Finally, to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1) (2002).  The 
criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  
The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2002) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 
(1996).  The Court further held that the Board must 
address referral under 38 C.F.R. §3.321(b)(1) (2002) only 
where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  In this case, the evidence of record 
does not indicate the veteran is frequently hospitalized 
for his service-connected polio residuals or that they 
interfere with his employment to a marked degree.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  See VAOPGCPREC 6-96.

IV.  VCAA

As an initial matter, the Board notes that there has been 
a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002); 38 C.F.R. § 3.159(b)).  The veteran was 
notified of the information necessary to substantiate his 
claim by means of the discussions in the August 1988 
rating decision, the February 1989 statement of the case, 
the supplemental statements of the case issued in June 
1991, September 1991, January 1994, June 1997, November 
1998, February 2000, and July 2002, along with Board 
Remands dated January 1992 and September 2001.  The RO, 
and subsequently the Board, notified him of the type of 
evidence needed in support of his claim, such as medical 
records showing treatment for his disabilities or evidence 
noting a decrease in functioning or increased weakness of 
the extremities.  The VA also notified the veteran that it 
would assist in obtaining identified records, but that it 
was his duty to give enough information to obtain the 
additional records and to make sure the records were 
received by VA.  

VA informed the veteran of which information and evidence 
he was to provide to VA and which information and evidence 
VA would attempt to obtain on his behalf.  In the 
September 2001 VCAA letter the RO specifically requested 
that he provide the names and addresses of medical 
facilities/doctors where he had received treatment and 
solicited releases to obtain his private records.  The RO 
also informed him that it would request these records, but 
that it was his responsibility to ensure that the RO 
received the records.  Additionally, in order to ensure 
that an adequate evaluation of the veteran's disability 
was procured, a neurological examination was accomplished.  
The Board notes that over the course of this appeal, the 
veteran has undergone four VA neurological examinations in 
order to determine the nature and extent of his service-
connected disabilities.  Therefore, VA has adequately 
notified the veteran of the evidence it would obtain and 
of the evidence that was necessary for him to produce.  
38 U.S.C.A. § 5103(a) (West Supp. 2002) and 38 C.F.R. 
§ 3.159(b) (2002).  

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002).  Here, the RO obtained the veteran's 
available VA medical treatment records.  As noted above, 
it also provided neurological examinations of the veteran.

The requirements of the VCAA have been met by the RO to 
the extent possible, and there would be no possible 
benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  


ORDER

1.  Entitlement to an increased rating for right upper 
extremity weakness due to post polio syndrome, currently 
rated as 20 percent disabling.

2.  Entitlement to an increased rating for left upper 
extremity weakness due to post polio syndrome, currently 
rated as 20 percent disabling.

3.  Entitlement to an increased rating for right lower 
extremity weakness due to post polio syndrome, currently 
rated as 10 percent disabling.

4.  Entitlement to an increased rating for left lower 
extremity weakness due to post polio syndrome, currently 
rated as 10 percent disabling.




		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition 
for an attorney-at-law or a VA accredited agent to charge 
you a fee for representing you.


 

